               Case 1:19-cv-00192-DLB Document 1-12 Filed 01/18/19 Page 1 of 3
                                       LOCHNER LAW FIRM, P.C.
                                                      91 MAIN STREET
                                                 ANNAPOLIS, MARYLAND 21401
TODD D. LOCHNER                                                                            TLOCHNER@BOATINGLAW.COM
GREGORY R. SINGER                                                                            GSINGER@BOATINGLAW.COM
EUGENE E. SAMARIN                       PHONE (443) 716-4400 | FACSIMILE (443) 716-4405    ESAMARIN@BOATINGLAW.COM
MELAINA D. HAISFIELD (OF COUNSEL)*                  WWW.BOATINGLAW.COM                    MHAISFIELD@BOATINGLAW.COM


                                                    January 8, 2019

    VIA US MAIL and E-Mail

      G-Force Sportfishing, Inc.                               Mr. Seth Obetz
      C/O Kurtzman Steady, LLC                                 Mrs. Melisa Obetz
      38 N. Haddon Ave.                                        C/O Kurtzman Steady, LLC
      Haddonfield, NJ 08033                                    38 N. Haddon Ave.
                                                               Haddonfield, NJ 08033

             Our File: BnP Ventures: W&O Bankruptcy
             Our File No: 18-316-04
             Bank. Case No.: 18-13774-REF & 18-235-REF

    Dear Mr. Kurtzman,

           As you are aware, this office represents BnP Ventures, LLC and the Vessel formerly known
    as G-Force. Please forward all future communications to our office for this matter.

            On June 6, 2018, an entity owned by Seth and Melissa Obetz, Wortley and Obetz, Inc. filed
    a Chapter 7 case captioned In re Worley & Obetz, Inc., Case No. 18-13774-REF, in the United
    States Bankruptcy Court for the Eastern District of Pennsylvania, hereinafter the “Bankruptcy
    Court”. On or about October 15, 2018, Christine Shubert, who was appointed Chapter 7 Trustee
    for Debtors’ estates, hereinafter the “Trustee”, filed an adversary proceeding captioned Shubert v.
    Obetz, et. al., Adv. No. 18-235-REF, hereinafter the “Adversary Proceeding”, in which G-Force
    Sportfishing, Inc., Mrs. Obetz and Mr. Obetz, were among the named defendants.

            In the complaint commencing the Adversary Proceeding, hereinafter the “Complaint”, the
    Trustee alleges that G-Force Sportfishing, Inc., Mrs. Obetz and Mr. Obetz used funds advanced
    by Worley & Obetz, Inc., hereinafter “W&O”, to make improvements to the Vessel and then
    improperly retained the proceeds of the Vessel’s sale to BnP Ventures, LLC without repaying the
    funds advanced by W&O. The Complaint seeks the repayment of the funds from G-Force
    Sportfishing, Inc., Mrs. Obetz and Mr. Obetz and potentially raises issues with ownership of the
    Vessel insofar as it alleges that W&O funds were improperly used to improve the Vessel and seeks
    to avoid the transfer of such as a preferential and/or fraudulent transfers under Pennsylvania law
    and 11 U.S.C. §§ 547 and 548.

           On July 6, 2018, G-Force Sportfishing, Inc., Mrs. Obetz and Mr. Obetz executed a
    Warranty of Title and Indemnification Agreement, pursuant to which they represented and
    warranted under penalty of perjury that, among other things:

                         5.         No individual or entity is owed for any outstanding services,
                   dockage, supplies, labors, repairs or materials rendered to, or for the benefit
    * Barred in Florida, Texas and District of Columbia

                                                                                                           Exhibit K
         Case 1:19-cv-00192-DLB Document 1-12 Filed 01/18/19 Page 2 of 3


            of, the Vessel, during the ownership of Seller, unless ordered by Buyer.

            …

                   7.         Seller is in sole possession of the Vessel and there are no
            other parties with a claim of possession to the Vessel or the aforesaid personal
            property, including claims for future use or charter of the Vessel.

Warranty of Title and Indemnification Agreement, ¶¶ 5 and 7.

         Clearly the allegations and demands from the Trustee places G-Force Sportfishing, Inc.,
Mrs. Obetz and Mr. Obetz, jointly and severally, in breach of this warranty. Should the Trustee
prevail, and upon the review of the allegations and exhibits, she has a very strong case with respect
to the mishandling of funds by Mr. and Mrs. Obetz in regard to G-Force Sportfishing, Inc. and the
payments made with respect to the Vessel’s refurbishment, then the ownership of the Vessel may
become in jeopardy. Further, upon information and belief, you were aware of these facts when you
executed the Warranty of Title and ordered that your attorneys issue a fraudulent due diligence
letter. Thus, in addition to reimbursing my client for any damages incurred under the warranty,
you could potentially be liable for several million dollars of punitive damages (approximately $5.1
Million Dollars).

        With that said, based upon the facts of the sale, BnP Ventures, LLC, was a bona fide
purchaser under Maryland law. Our office, in addition to local counsel, are in negotiations with
the Trustee on this issue. Further, in order to protect the title to the Vessel, we will be filling a
Declaratory Judgment Action, hereinafter “Dec Action”, in the United States District Court for the
District of Maryland, where you will be named as Defendants. A courtesy copy is attached for
your review.

        Finally, in the Warranty of Title and Indemnification Agreement, you agreed “to indemnify
and hold harmless Buyer [BnP Ventures, LLC] from any and all liability and attorneys’ fees and
costs resulting from a breach of the representations, warranties, and statements made in this
Warranty of Title and Indemnification Agreement and from any and all claims of whatsoever
nature asserted against the Buyer arising by reason of any actions or omissions of Seller occurring
during Seller’s ownership of the Vessel and any and all attorneys’ fees and costs related thereto.”
¶ 13. As of the date of this letter, BnP Ventures, LLC has incurred $14,000.00 USD and will incur
additional fees for filling the Dec Action.

        Under the terms of the Warranty, BnP Ventures, LLC demands the following from G-Force
Sportfishing, Inc, Mrs. Obetz and Mr. Obetz, jointly and severally:
        1. Reimbursement of all attorneys’ fees incurred to date; and
        2. Assistance in clearing the title to the vessel, including all necessary actions required in
           the Dec Action matter to expedite that proceeding, and
        3. Deposit into an Escrow Account the following sums:
               a. $100,000.00 USD to cover BnP Ventures, LLC future legal expenses incurred
                   in connection with this litigation, and
               b. $1,850,000.00 USD for the fair market value of the Vessel, in the event that
                   BnP Ventures, LLC is not declared a bona fide purchaser.

                                                  2
         Case 1:19-cv-00192-DLB Document 1-12 Filed 01/18/19 Page 3 of 3


       We will be filling the Dec Action on January 16, 2019.

       If you have any questions, please contact my office at (443) 716-4400.

                                                   Truly Yours,

                                                           /S

                                                   Todd D. Lochner

TDL/es

cc: BnP Ventures, LLC (email only)
    White and Williams, LLP (email only)




                                               3
